Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30-31, 33-34, 36-41 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (2008/0084975) in view of Jordan (2001/0050984) and further in view of Chislett et al (2011/0170680).
Consider claims 25 and 39, Schwartz teaches a method and system of controlling calls received by a telephone connected to a telephone network, comprising: storing a grey list associated with previous calls received by the telephone, the grey list storing numbers based in part on the frequency and the recentness of the previous calls (par. 0075; 0078; 0286; stored call history); determining whether an incoming call should be sent a current challenge based on information related to the number associated with the incoming call, including the presence of 0115-0116; update dynamic list; 0150-0151; update call history database).
Schwartz suggest of inviting the user to enter security code such as digital certificate or a string of DTMF digits (par. 0075; 0106). Schwartz does not explicitly suggest of a request for the caller to press a randomly-selected digit or digits and in which the user will pass the current challenge if the requested randomly-selected digit or digits is pressed. Jordan teaches a system and method for authentication of telephone calls. The authentication process includes a random challenge request that request the user to enter the random digits that was sent to the user (abstract; par. 0040; 0045). Schwartz request for security code could have been substitute with Jordan concept of authentication and the results would have been predictable and resulted in alternative process of validating the user for the communication requested. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention.
Furthermore, Schwartz discussed of black list, permanent white list and dynamic white list along with history database and updating of the lists accordingly. Schwartz does not explicitly suggest of excluding the number associated with the incoming call from the grey list if the number fails the current challenge. Chislett et al teach a system and method for call screening where a screening list of telephone numbers assigned to suspect callers and rules defining when a telephone number will be added to or removed from the screening list or ‘greylist,’ and/or modifying a screening value to be assigned to a telephone number in the greylist. In either case 
Consider claim 26, Schwartz teaches in which the information related to the number associated with the incoming call further comprises an indication of whether each of the previously received calls passed a previous challenge (par. 0125; 0137; 0144; 0151; call history with challenges); and the method further comprising allowing the incoming call to connect to the telephone if the incoming call corresponds to a previously received call that passed a previous challenge (par. 00146; 0149; allow the call to pass to continue/connect).
Consider claim 27, Schwartz teaches in which a user determines whether to block, allow or send a challenge to the incoming call when the information related to the number associated with the incoming call does not indicate that the incoming call corresponds to a previously received call that passed the previous challenge (par. 0141-0142; user preference and par. 0150; 0151; determine if treatment is required).
Consider claim 28, Schwartz teaches further comprising allowing the incoming call to connect to the telephone if the incoming call passes the current challenge (par. 0106-0107; allow call to continue).

Consider claim 31, Schwartz teaches in which the current challenge further comprises playing a voicemail tone after the voice prompt (par. 0075; 0106).
Consider claim 33, Schwartz teaches in which the current challenge includes a first challenge and a second challenge, and in which the incoming call is sent a second challenge if a first incorrect response is received in response to the first challenge (par. 0189; 0191).
Consider claim 34, Schwartz teaches further comprising blocking the incoming call if in response to the second challenge a second incorrect response is received (par. 0191; 0338; timeout thus call failed).
Consider claim 36, Chislett et al teach in which the grey list only includes numbers with a valid calling line identification (CLID) (par. 0019-0020).
Consider claim 37, Schwartz teaches in which first-time callers to the telephone are sent the current challenge and if the number associated with the first-time caller passes the current challenge, then the first-time caller is added to the grey list (par. 0113; 0121; call is not have record (i.e., no history data); create call record; par. 0106).
Consider claim 38, Schwartz teaches further comprising providing a user an option to direct incoming calls to voicemail if the number fails the current challenge (par. 0073; direct unwanted calls to message server).
Consider claim 40, Schwartz teaches in which the call control processor is further configured to send a current challenge to a calling telephone that initiated the incoming call (par. 
Consider claim 41, Schwartz teaches in which the call control processor is further configured to connect the incoming call to the telephone if the incoming call passes the current challenge (par. 0106-0107; allow call to continue).
Consider claim 43, Schwartz teaches further comprising a media server connected to the call control processor, the media server storing a voice prompt and the call control processor being further configured to retrieve the voice prompt from the media server, and in which sending a current challenge to the calling telephone further comprises sending the voice prompt to the calling telephone (par. 0106; invite caller to leave a message or enter security code (i.e., prompt)).
Consider claim 44, Schwartz teaches in which the voice prompt further comprises a request for the caller to enter a random digit (par. 0075; 0106; invite user to enter a string of DTMF digits).
Consider claim 45, Schwartz teaches a call control unit for controlling calls received on a telephone network (par. 0002), comprising: a processor configured to receive information relating to an incoming call received by the telephone network(par. 0097; receive communication), the incoming call requesting a connection be made to a telephone on the telephone network (par. 0070-0071); a server configured to store a grey list associated with previous calls received by the telephone, the grey list storing numbers based in part on the frequency and recentness of the previous calls (par. 0075; 0078; 0286; stored call history); the processor being configured to retrieve and update information related to the number associated with the incoming call on the server (par. 0098-0099; extract and retrieve caller ID) and the updating the grey list to include an indication that the incoming call passed the current challenge (par. 0076; 0115-0116; update dynamic list; 0150-0151; update call history database).
Schwartz suggest of inviting the user to enter security code such as digital certificate or a string of DTMF digits (par. 0075; 0106). Schwartz does not explicitly suggest of a request for the caller to press a randomly-selected digit or digits and in which the user will pass the current challenge if the requested randomly-selected digit or digits is pressed. Jordan teaches a system and method for authentication of telephone calls. The authentication process includes a random challenge request that request the user to enter the random digits that was sent to the user (abstract; par. 0040; 0045). Schwartz request for security code could have been substitute with Jordan concept of authentication and the results would have been predictable and resulted in alternative process of validating the user for the communication requested. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention.
Furthermore, Schwartz discussed of black list, permanent white list and dynamic white list along with history database and updating of the lists accordingly. Schwartz does not explicitly suggest of excluding the number associated with the incoming call from the grey list if the number fails the current challenge. Chislett et al teach a system and method for call screening where a screening list of telephone numbers assigned to suspect callers and rules defining when a telephone number will be added to or removed from the screening list or ‘greylist,’ and/or 
Consider claim 46, Schwartz teaches in which the processor is further configured to send the current challenge to a calling telephone that initiated the incoming call (par. 0137-0138; 0150-0150; perform function tests based on data including call history and invite caller to speak ID (i.e., challenge)).
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents

        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 28, 2021